              Case 2:19-cv-21973-JMV-JBC Document 25 Filed 03/12/20 Page 1 of 2 PageID: 449
                                                                                                                             OGLETREE, DEAKINS, NASH,
                                                                                                                             SMOAK & STEWART, P.C.
                                                                                                                             Attorneys at Law
                                                                                                                             10 Madison Avenue, Suite 400
                                                                                                                             Morristown, NJ 07960
                                                                                                                             Telephone: 973-656-1600
                                                                                                                             Facsimile: 973-656-1611
                                                                                                                             www.ogletree.com



             Fotini Karamboulis
             fotini.karamboulis@ogletree.com

                                                                             March 12, 2020

             VIA ECF
             Honorable John Michael Vazquez, U.S.D.J.
             U.S. District Court for the District of New Jersey
             Martin Luther King Building
             and U.S. Courthouse
             50 Walnut Street
             Newark, New Jersey 07102

                          Re: The Association of New Jersey Chiropractors, Inc. v. Data ISight, Inc., et al.
                              Civ. Action No.: 2:19-cv-21973-JMV-JBC ____________________


             Dear Judge Vazquez:

                      We represent Defendants Aetna Health Insurance Co. and Aetna Health, Inc. (“Defendants”)
             in the above-referenced matter. Defendants filed with this Court their motion to dismiss the Complaint
             in its entirety on March 6, 2020. By way of their notice of motion, Defendants selected April 20, 2020
             as the motion day, making Plaintiff’s opposition due April 6, 2020, and Defendants’ reply due April
             13, 2020. However, this Court set Defendants’ motion for an earlier motion day – April 6, 2020. (ECF
             No. 21). Defendants are in receipt of Plaintiff’s opposition to Defendants’ motion to dismiss the
             Complaint in its entirety, which was filed with this Court on March 12, 2020. Defendants’ reply is
             currently due March 30, 2020.

                     With consent of Plaintiff’s counsel, Defendants request an extension of time to file their reply
             brief in further support of their motion to dismiss through April 13, 2020 – the deadline for reply
             papers corresponding to the April 20, 2020 motion day selected by Defendants. Given that
             Defendants’ counsel is traveling and will be out of the office during the next two weeks, this extension
             will allow Defendants time to properly prepare a response to Plaintiff’s opposition.

                        We thank the Court for its time and attention to this matter.




                                         A South Carolina Professional Corporation       Peter O. Hughes      New Jersey Managing Shareholder
Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Bloomfield Hills ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro   ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪                          Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh           ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪                         Washington
 Case 2:19-cv-21973-JMV-JBC Document 25 Filed 03/12/20 Page 2 of 2 PageID: 450

March 12, 2020
Page 2


                                        Very truly yours,

                                        OGLETREE, DEAKINS, NASH,
                                        SMOAK & STEWART, P.C.

                                        s/ Fotini Karamboulis

                                        Fotini Karamboulis

cc:   All counsel of record (via ECF)

                                                                        42148491.1
